FILED
                              NOT FOR PUBLICATION                           JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JINPING ZHAO,                                    No. 09-73374

               Petitioner,                       Agency No. A099-422-235

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Jinping Zhao, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). We grant the petition for review and we remand.

      The agency based its adverse credibility determination in part on a finding

that Zhao appeared in person to make a change to his household registration on

June 15, 2005, a date when he claimed to be in detention. However, this date

appears under Zhao’s son’s registration card and Zhao did not testify that this

event, whatever it was, involved a change that would require Zhao to appear in

person. See Ren v. Holder, 648 F.3d 1079, 1087 (9th Cir. 2011) (rejecting an

adverse credibility finding that was based on a mischaracterization of the

evidence). The agency also based its adverse credibility determination on a finding

that Zhao’s testimony that his son always lived with him was inconsistent with his

household registration. Substantial evidence does not support this finding because

the agency’s rejection of Zhao’s explanation as implausible is based on

speculation. See id. at 1087-88.




                                          2                                     09-73374
      Accordingly, we grant the petition for review, and we remand Zhao’s claims

for reconsideration of Zhao’s credibility and such other issues as the BIA may

deem appropriate.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                   09-73374